DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A(II), claims 1-7, 9-12 and 14-23, in the reply filed on 2/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2016/0311192 A1) in view of Williamson et al. (US 2004/0038607 A1).

Regarding claim(s) 1, Yadav teaches an anti-slip pad (40) (stackable bodies) comprising non-slip layer (42) (stackable layers) and adhesive layer (44) (rear surface having an adhesive region) (para 0022, fig. 1A), and an anti-slip pad (30) having a square shaped outer perimeter (31) and being cut into seven separate portions A-G as a tangram, which said portions A, C, D, F and G are triangles and which said portions B and E are quadrangles as seen in a top view (para 0033, figure 4).  Yadav also teaches that adhesive layer (44) is a pressure-sensitive adhesive (self-adhesive) (para 0027).

Yadav is silent to the anti-slip pads (30, 40) comprising self-adhesive stacked set, comprising a plurality of stacked bodies forming a three-dimensional geometry, wherein the plurality of anti-slip layers (42) being stacked on each other and stuck to each other via the adhesive layer (44).

However, Williamson teaches a non-slip liner or mat (100, 200) comprising nonwoven web layer (102, 202), thermoplastic filaments (104, 204) and non-slip coating (106, 206) (para 
The Examiner notes that the combination of Yadav and Williamson provides the anti-slip pad (30, 40) of Yadav with the stack configuration of Williamson which provides a plurality of stacked pads (30, 40) (plurality of stacked bodies) with a three-dimensional geometry (square shape given by perimeter (31) as the 2-D configuration with the stacked pads (30, 40) providing the vertical 3rd dimension) and wherein the plurality of pads (30, 40) necessarily provide a plurality of stacked non-slip layers (42) (plurality of stacked layers) stuck to each other via adhesive layer (44).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the pads (30, 40) of Yadav in a stacked configuration identical to that presently claimed towards said pads (30, 40) being adhesive secured to one another for efficient storage and/or transportation as in the present invention.

Regarding claim(s) 2-3 and 10, Yadav/Williamson doesn’t specify that the plurality of stacked pads (30, 40) number at least 7 pads (30, 40).  However, as noted above, Yadav does teach that the top view of the pads (30, 40) comprise seven separate portions A-G as a tangram.
In addition, it would have been obvious to one skilled in the art to provide at least 7 pads (30, 40), or 10 pads (30, 40) stacked together as selection of the total number of pads (30, 40) to stack would have been based merely on the total number required/desired for the storage and/or transportation of said pads (30, 40) as in the present invention.

Regarding claim(s) 4-5, it is respectfully noted that the perimeter (31) of the pads (30, 40) is taught as squared as noted above.  In addition the Examiner respectfully reminds the Applicant that:
Change in size, scale, proportionality and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04[R-1].
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the pads (30, 40) of Yadav in a stacked configuration with the number of pads (30, 40) providing a vertical dimension equal in size to the sides of the perimeter (31) square with rounded corners or without (cuboid), and thereby arrive at the presently claimed invention form the disclosures of the prior art.

Regarding claim(s) 12, Yadav teaches that the adhesive layer is removably adherable (repositionable) (abstract).

Regarding claim(s) 14-15, Yadav teaches that the non-slip layer (42) is formed of materials such as, inter alia, thermoplastic elastomer (para 0023), which would be amenable to writability via some method/materials for printing.

Regarding claim(s) 16, the Examiner notes that pads (30, 40) would either be transparent to light, translucent to light or non-transmissive or translucent to light (opaque).

Regarding claim(s) 17-19 and 22-23, as noted above, Yadav does teach that the top view of the pads (30, 40) comprise seven separate portions A-G as a tangram.  The Examiner also respectfully notes that:
Claim limitations relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the pads (30, 40) of Yadav with the presently claimed pigmentation based on the color aesthetic required/desired of the prior art’s intended application, and thereby arrive at the presently claimed invention form the disclosures of the prior art.

Regarding claim(s) 21, Yadav teaches that the overall thickness of the pads (30, 40) is 0.025 to 0.1 inches (~ 0.06-0.254 cm) (para 0022), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the pads (30, 40) of Yadav with the .

Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2016/0311192 A1) in view of Williamson et al. (US 2004/0038607 A1) and in further view of Sorensen et al. (US 4889234).

Regarding claim(s) 6-7 and 9-10, Yadav/Williamson teaches the anti-slip pad (40) comprising non-slip layer (42) and adhesive layer (44) as in the rejection of at least claim 1 set forth above.

Yadav/Williamson are silent to the adhesive layer (44) having non-adhesive regions (current claim 6, non-fully coated as in current claim 9) extending inwards at least 0.1 cm from at least one edge of the perimeter (31) of pads (30, 40), wherein a shape of the glue comprises a strip, a dot, or a block (current claim 10).

However, Sorensen teaches a self-adhesive label having areas having differently patterned adhesive coverages towards lesser adhesion (abstract) in patterns such as, inter alia, dots (non-adhesive region, non-fully coated)(column 2, line 47 to column 3, line 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive layer of Yadav with the 

Regarding claim(s) 11, given that Yadav/Williamson/Sorenson teach the strip of glue for adhesive layer (44) as in the rejection of current claim 10, and given that the block shape of glue recited in current claim 10 is not required, Yadav/Williamson/Sorenson need not teach the limitations of the current claim to teach the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/11/2021